Citation Nr: 1018554	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  09-11 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran served on active duty from April 1943 to December 
1944.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
the Veteran's cause of death.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in November 1975 at the age of 53.  The 
death certificate lists the immediate cause of death as 
congestive heart failure; the underlying causes of death were 
atherosclerotic heart disease and diabetes mellitus.

2.  At the time of the Veteran's death, service-connection 
was in effect for bilateral weak foot, rated 10 percent 
disabling, and trichophytosis of the feet, rated as 10 
percent disabling.  

3.  Diabetes mellitus and heart disease did not have onset 
during service, were first diagnosed many years after service 
and were not related to service or a service-connected 
disability.

4.  A service-connected disability did not contribute 
substantially or materially to the cause of the Veteran's 
death.  

CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5107 (West 2009); 38 C.F.R. § §§ 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Certain additional notice requirements attach in the context 
of a claim for Dependency and Indemnity Compensation (DIC) 
benefits based on service connection for the cause of death.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other 
grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed.Cir. May 
19, 2009).  Generally, 38 U.S.C.A. § 5103(a) notice for a DIC 
case must include: (1) a statement of the conditions, if any, 
for which a Veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  The content of the notice letter will 
depend upon the information provided in the claimant's 
application.

Here, the RO sent correspondence in April 2008; a rating 
decision in June 2008; and a statement of the case in March 
2009.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claim, 
evidence considered, pertinent laws and regulations, and 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  

The Board acknowledges that the appellant was not provided 
with all of notice criteria required by Hupp; however, the 
Board concludes that the appellant has actual knowledge of 
the disability for which the Veteran was granted service 
connection and those for which he was not service-connected.  
The appellant contends that the Veteran had been granted 
service connection for diabetes mellitus type II, an 
underlying cause of the Veteran's death, during his lifetime.  
She claims that she was told over the phone by VA that 
service connection was in effect for this disability.  
However, the appellant has been informed, and the evidence 
shows, that the Veteran's claims file does not show that he 
was service-connected for diabetes mellitus type, or that his 
death was otherwise related to a service-connected disability 
or any other aspect of service.  The nature of the 
appellant's claim reflects her actual knowledge of the 
disabilities for which the Veteran was granted service 
connection and those for which he was not service-connected.  
Accordingly, the failure to provide Hupp-compliant notice is 
not prejudicial in this case.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

The Board finds that any defect of timing or content of the 
notice to the appellant is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the March 2009 statement of the case.  A statement of the 
case or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate 
notice prior to a readjudication, including in a statement of 
the case or supplemental statement of the case, cures any 
timing defect associated with inadequate notice or the lack 
of notice prior to the initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  While the appellant and 
her representative contend that the Veteran's claims file is 
incomplete, there is no evidence in support of this 
allegation and in fact the evidence supports a finding that 
there are no records missing from the claims file.  The 
appellant has not referred to any additional, unobtained, 
relevant, available evidence.  VA's duty to assist includes a 
duty to provide a medical examination or to obtain a medical 
opinion where it is deemed necessary to make a decision on 
the claim.  In this case, there is no competent evidence 
suggesting any direct association between the Veteran's death 
and his military service.  While the appellant has asserted a 
relationship between the Veteran's death and service, the 
appellant, as a lay person is not competent to offer an 
opinion on a matter requiring medical expertise.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, the 
Board finds that an examination is not warranted because the 
evidence does not include competent evidence relating the 
Veteran's death to any event or injury in service.  Wells v. 
Principi, 326 F. 3d 1381 (Fed. Cir. 2003).  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  

Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  Furthermore, the 
Board finds that if there is any deficiency in the notice to 
the appellant or the timing of the notice it is harmless 
error because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim.  
Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in 
relying on various post-decisional documents for concluding 
adequate notice was provided, but the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of her claim, and therefore the error was 
harmless).  

Cause of Death

The appellant contends that service connection for the 
Veteran's cause of death should be granted because his death 
was due to a service connected disability.  Specifically, the 
appellant argues that service connection for diabetes 
mellitus, an underlying cause of the Veteran's death, was in 
effect at the time of the Veteran's death.  

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause of death.  
38 U.S.C.A. § 1310.

For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312.

For a Veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for heart disease, if the disability is manifest 
to a compensable degree within one year of discharge from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran died in November 1975 at the age of 53.  The 
death certificate lists the immediate cause of death as 
congestive heart failure.  Additionally, atherosclerotic 
heart disease and diabetes mellitus were noted as 
contributory causes of death.

At the time of the Veteran's death, service-connection was in 
effect for bilateral weak foot, rated 10 percent disabling, 
and trichophytosis of the feet, rated as 10 percent 
disabling.  

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of heart disease or diabetes 
mellitus.  

After service, a medical certificate submitted in connection 
with the Veteran's application for nonservice-connected 
pension, noted diagnoses of diabetes mellitus, post-
myocardial infarction with anterior and posterior severe 
coronary artery disease, and left ventricular aneurysm.  By a 
rating decision in April 1971, the RO granted entitlement 
nonservice-connected pension due to myocardial infarction 
with severe coronary artery disease, rated as 60 percent 
disabling, as well as history of diabetes mellitus and 
bilateral varicosities, both rated as noncompensably 
disabling.  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).

Initially the Board notes that with regards to the 
appellant's contention that service connection was in effect 
for diabetes mellitus at the time of the Veteran's death, the 
evidence shows that the Veteran never sought, nor was he 
granted, service connection for diabetes mellitus.  The 
evidence does show that nonservice-connected pension was 
granted in an April 1971 rating decision, due to myocardial 
infarction with severe coronary artery disease, a history of 
diabetes mellitus and bilateral varicosities.  The Board is 
sympathetic to the appellant, who is obviously very sincere 
in her believe that service connection for diabetes mellitus 
was granted during the Veteran's lifetime.  However, having 
reviewed the complete record, the Board finds that the 
preponderance of the evidence is against finding that service 
connection for diabetes mellitus or heart disease was in 
effect at the time of the Veteran's death.  

Based on the available service treatment records, heart 
disease and diabetes mellitus were not affirmatively shown to 
be present during service and service connection under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.

Nevertheless, service connection of the fatal conditions may 
still be established by continuity of symptomatology after 
service, or by the diagnosis of the disability after service, 
when all the evidence, including that pertinent to service, 
establishes that the fatal condition was incurred in service.

After service, the first indication the Veteran had heart 
problems or diabetes mellitus was in 1970.  The absence of 
documented complaints associated with the Veteran's fatal 
condition from 1944 to the early 1971, is persuasive evidence 
against continuity of symptomatology.  38 C.F.R. § 3.303(b); 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was 
proper to consider the Veteran's entire medical history, 
including a lengthy period of absence of complaints.).  For 
this reason, the preponderance of the evidence is against the 
claim of service connection for the cause of the Veteran's 
death based on continuity of symptomatology of the fatal 
conditions under 38 C.F.R. § 3.303(b).

Additionally, the Veteran served prior to December 31, 1946, 
and in any event, the record does show that after service 
heart disease was first documented in 1970, well beyond the 
one-year presumptive period for heart disease as a chronic 
disease following separation from service under 38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.307, 3.309.

As for service connection for the cause of death based on the 
initial documentation after service under 38 C.F.R. § 
3.303(d), none of the fatal conditions is under case law a 
disease where lay observation has been found to be competent 
to establish a diagnosis and the determination as to the 
presence of the disability therefore is medical in nature, 
that is, not capable of lay observation.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
Veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Where, as here, there are questions of a medical diagnosis, 
not capable of lay observation, and of medical causation, 
that is, evidence of an association or link between the 
Veteran's fatal conditions and an injury, or disease in 
service, where a lay assertion on medical causation is not 
competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), competent medical evidence is required to 
substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.  And there is no competent 
medical evidence that diabetes mellitus or heart disease had 
onset during service or that the fatal conditions were due to 
an injury, disease, or event of service origin, to include a 
service-connected disability.

As the Board may consider only independent medical evidence 
to support its findings on the questions of medical 
diagnoses, not capable of lay observation, and of medical 
causation, and as the preponderance of the evidence is 
against the claim of service connection for the cause of the 
Veteran's death, the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


